United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3291
                        ___________________________

                              Ricky Donell Holifield

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                              Commissioner Tom Roy

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: July 30, 2019
                              Filed: August 2, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

       Ricky Holifield, who was sentenced to 108 months in prison after a Minnesota
jury found him guilty of second-degree sale of drugs, see State v. Holifield, No.
A15-0899, 2016 WL 7439083 (Minn. Ct. App. Dec. 27, 2016) (unpublished opinion),
appeals the district court’s1 order denying his 28 U.S.C. § 2254 petition. Because we
agree with the district court that the Minnesota Court of Appeals properly applied
Strickland v. Washington, 466 U.S. 668 (1984), in assessing and rejecting Holifield’s
claims of ineffective assistance of counsel, we affirm for the reasons relied on by the
district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable David T.
Schultz, United States Magistrate Judge for the District of Minnesota.

                                         -2-